DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to applicant’s amendment filed on 12/16/2021.
2.	Claims 1-24 are pending.
Response to Arguments
3.	Applicant’s arguments, see Remarks (see pages 9-12), filed 12/16/2021, with respect to the 35 USC 102 rejection of claims 1-24 have been fully considered and are persuasive.  Therefore the 35 USC 102 rejection of claims 1-24 has been withdrawn. 
Allowable Subject Matter
4.	Claims 1-24 are allowed.
Reasons For Allowance
5.	This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's claims and argument filed on 12/16/2021 point out the reasons the claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reasons for allowance is necessary (see MPEP 13202.14). Claims 2-16 and 18-24 are allowed due to dependency.


Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Techniques for executing a cloud command for a distributed filesystem. Two or more cloud controllers collectively manage distributed filesystem data that is stored in one or more cloud storage systems; the cloud controllers ensure data consistency for the stored data, and each cloud controller caches portions of the distributed filesystem. During operation, a cloud controller presents a distributed-filesystem-specific capability to a client system as a file in the distributed filesystem (e.g., using a file abstraction). Upon receiving a request from the client system to access and/or operate upon this file, the client controller executes an associated cloud command. More specifically, the cloud controller initiates a specially-defined operation that accesses additional functionality for the distributed filesystem that exceeds the scope of individual reads and writes to a typical data file. (Parkinson et al. ‘354)
Techniques for restoring an archived file in a distributed filesystem. Two or more cloud controllers collectively manage distributed filesystem data that is stored in one or more cloud storage systems; the cloud controllers ensure data consistency for the stored data, and each cloud controller caches portions of the distributed filesystem. Furthermore, cloud controllers may archive infrequently-accessed files in an archival cloud storage system. During operation, a cloud controller receives a request from a client system to access an archived file, and restores this archived file from the archival cloud storage system. (Davis et al. ‘357)
Techniques that facilitate the process of performing anti-virus checks for a distributed filesystem. Two or more cloud controllers collectively manage distributed filesystem data that is stored in one or more cloud storage systems; the cloud controllers ensure data consistency for the stored data, and each cloud controller caches portions of the distributed filesystem. During operation, a cloud controller receives a write request from a client system that seeks to store a target file in the distributed system. A scan is then performed for this target file. For instance, the scan may be an anti-virus scan that ensures that viruses are not spread to the distributed filesystem or the clients of the distributed filesystem. (Sharp et al.  ‘239)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571) 272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 8:30 -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/DAVOUD A ZAND/Primary Examiner, Art Unit 2443